            Case 2:20-cv-01637-JCM-BNW Document 10
                                                14 Filed 09/29/20
                                                         09/30/20 Page 1 of 2



 1   Michael F. Lynch
     Nevada State Bar No. 8555
 2   Lynch Law Practice, PLLC
     3613 S. Eastern Ave.
 3   Las Vegas, Nevada 89169
     Telephone: (702) 684-6000
 4   michael@lynchlawpractice.com

 5   Attorneys for Plaintiff

 6                             IN THE UNITED STATES DISTRICT COURT

 7                                   FOR THE DISTRICT OF NEVADA

 8
      Tonkawa Tribe of Indians of Oklahoma d/b/a       Case Number: 2:20-cv-01637-JCM-BNW
 9    Tonkawa Enterprises, Inc. on behalf of itself
      and others similarly situated,                   STIPULATION AND ORDER TO
10                                                     EXTEND TIME TO RESPOND TO
                               Plaintiff,              MOTION TO INTERVENE AND
11                                                     MOTION TO TRANSFER
      vs.
12                                                     (FIRST REQUEST)
      Scientific Games Corporation,
13    Bally Technologies, Inc., and Bally
      Gaming, Inc.,
14
                               Defendants.
15

16          Plaintiff, the Tonkawa Tribe of Indians of Oklahoma d/b/a Tonkawa Enterprises, Inc.
17   (“Plaintiff”) by and through its undersigned counsel on the one hand, and Related Plaintiffs and
18   Proposed Intervenors Alfred T. Giuliano as Liquidation Trustee for RIH Acquisitions NJ, LLC
19   d/b/a The Atlantic Club Casino Hotel and Rancho’s Club Casino, Inc. d/b/a Magnolia House
20   Casino (the “Proposed Intervenors”) by and through its undersigned counsel on the other hand,
21   hereby stipulate to the following:
22          WHEREAS, the Proposed Intervenors filed their Motion to Intervene in this case on
23   September 15, 2020 (ECF No. 4);
24          WHEREAS, the Proposed Intervenors filed their Motion to Transfer this case to the
25   District Court for the Northern District of Illinois on September 15, 2020 (ECF No. 5);
26          WHEREAS, responses to the Motion to Intervene and the Motion to Transfer are
27   currently due by September 29, 2020; and
           Case 2:20-cv-01637-JCM-BNW Document 10
                                               14 Filed 09/29/20
                                                        09/30/20 Page 2 of 2




 1           WHEREAS, the parties stipulate, subject to Court approval, that Plaintiff’s deadline to
 2   file its response(s) to the Motion to Intervene and to the Motion to Transfer shall be extended by
 3   three (3) weeks, to October 20, 2020.
 4           STIPULATED AND AGREED BY:
 5   By: /s/ Michael F. Lynch                         By: /s/ Don Springmeyer
     Lynch Law Practice, PLLC                         Don Springmeyer, Esq. (NSB 1021)
 6   Nevada Bar No. 8555                              Daniel Bravo, Esq. (NSB 13078)
     3613 S. Eastern Ave.                             Wolf Rifkin Shapiro Schulman & Rabkin LLP
 7   Las Vegas, Nevada 89169                          3556 East Russell Road, Second Floor
     Telephone: (702) 684-6000                        Las Vegas, NV 89120
 8   michael@lynchlawpractice.com                     Telephone: (702) 341-5200
                                                      Email: dspringmeyer@wrslawyers.com
 9   Fletcher Law, PLLC                               Email: dbravo@wrslawyers.com
     Zeke Fletcher
10   (Petition Pro Hac Vice Forthcoming)              Attorneys for Proposed Intervenors
     124 W. Allegan, #1400
11   Lansing, MI 48933
     Telephone: (517) 755-0776
12   Fax: (517) 913-6008
     zfletcher@fletcherlawpllc.com
13
     Berry Law PLLC
14   R. Stephen Berry
     (Petition Pro Hac Vice Pending)
15   1100 Connecticut Avenue, N.W., Suite 645
     Washington, D.C. 20006
16   Telephone: (202) 296-3020
     Fax: (202) 296-3038
17   sberry@berrylawpllc.com
18   Attorneys for Plaintiffs
19                                                IT IS SO ORDERED:
20
                                                  UNITED STATES DISTRICT COURT JUDGE
21

22                                                Dated: September 30, 2020

23

24

25

26
27

                                                     2
